DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
2.	Applicant's election with traverse of Group I (claims 1-11) in the reply filed on 10-17-22 is acknowledged. The traversal is on the ground(s) that the installation and process claims are closely related subject matter and should be examined without undue burden. This argument is not found persuasive because the basis for the restriction requirement is whether the groups of inventions relate to a single general inventive concept under PCT Rule 13.1. In this case, the groups of inventions do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical feature(s) (see Office action mailed 8-16-22).
The requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
Reference character “4” has been used to designate both feed (see page 16, line 2) and component mixture (see page 16, line 4).  
Reference character “214” has been used to designate both individual planes (see page 17, line 8) and openings (see page 17, line 5).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
Reference character 6 is not described in the specification.
Reference character 219 is not described in the specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Abstract
The Abstract is objected to because of the following informality: 
The Abstract exceeds the word limit. 
It is suggested that applicant remove “The invention relates” (see line 1). 
Applicant is reminded of the proper language and format for an abstract of the disclosure. The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided. 
Correction is required. See MPEP § 608.01(b).



Specification
The disclosure is objected to because of the following informalities: 
It is unclear at page 1 (line 21, “… the cited article …”) which articles, publications, and/or patents is/are being referenced.
Appropriate correction is required.

Claim Objections
Claim 11 is objected to because of the following informalities:
At line 3, it is suggested that applicant replace “level” (both occurrences) with the term range – because applicant is claiming ranges of pressures and temperatures.
Appropriate correction is required.

Claim Interpretation (Sixth Paragraph)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Means of the Control Device (TIC) as recited in claim 3. The instant specification does not define any specific the means of the control device used to set the quantity of saturated or superheated steam.
Means of a Steam Feeding Device as recited in claim 9. The instant specification defines the means of a steam feeding device as a steam lance with a cylindrical section having rows of holes or openings (page 10, line 22 to page 13, line 10 ).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C.
112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112 (Second Paragraph)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1: 
At line 3, “in the latter” is indefinite because it is not clear if applicant is referring to waste lye, or the waste lye and oxygen, or the oxidation reactor, whether “the latter” is a subsequent step after the oxidation reactor. It is believed that applicant is referring to waste lye. As such, it is suggested that applicant change “in the latter” to the waste lye.
At lines 4-5, it is suggested that applicant change “an oxidation reactor” to the oxidation reactor as oxidation reactor has been previously recited as it is unclear whether applicant is referring the same oxidation reactor or introducing a new oxidation reactor.
At line 6, “,is used,” is indefinite as to what it refers – “a number of chambers” or “a first chamber” or “a second chamber.” It is suggested that applicant amend the claim to refer back to the intended chamber.
At line 9, “the steam quantity” lacks antecedent basis. It is suggested that applicant amend the limitation to recite “a steam quantity and/or a steam temperature” to overcome the antecedent basis issue.


Regarding claim 2: 
At line 1, the term “steam” is indefinite in that it is uncertain if the steam being referenced is the same as or different from that previously recited. It is suggested that applicant include “said” before steam to provide antecedent basis to the “steam” recited in claim 1, line 4.
At line 4, it is suggested that applicant include “said” before superheated steam to provide antecedent basis to the “steam superheated” in that it is uncertain if the superheated steam is the same as or different from that previously recited.
Regarding claim 3: 
At lines 1-2, “the quantity of the saturated steam and/or of the superheated steam” lacks antecedent basis. Additionally, applicant previously recited “the steam quantity” in claim 1. It is uncertain if applicant is referring to the same quantity of steam. To address both problems, it is suggested that applicant use “a quantity of …” rather than “the quantity of….” 
Claim limitation “means of the control device” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.


Applicant may:
(a)    Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)    Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)    Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)    Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)    Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Regarding claim 4: 
At line 3, “oxidation reactor is controlled on the basis of a temperature detected … and on the basis of a detected temperature” is indefinite in that claim 1 recites at line 11, the oxidation reactor being controlled by a control device. That is, is the oxidation reactor controlled by a control device or temperature? It is believed that the controller may actually be intended for responding to detected measurements of temperature. One suggestion is that applicant may rephrase the claim language to reflect how the oxidation is controlled relative to temperature – if supported in the originally filed disclosure.
At lines 3 and 5, “the basis” lacks antecedent basis. It is suggested that “by way of” may be an appropriate replacement. However, the applicant should consider each rejection applied and incorporate language that corrects all deficiencies. 
Regarding claim 5: 
At line 2, the term “control” is indefinite in that it is uncertain if applicant is referring to the “control device” as recited in claim 1. To address this problem, it is suggested that applicant insert “device” after “control” to provide antecedent basis to the control device of claim 1. 
Regarding claim 6: 
At line 2, the limitation “is stipulated on the basis” is indefinite because it does not describe how the temperature set point is determined – for example the measurement of the fluid flowing out of the reactor. To address this issue, it is suggested that applicant amend the claim to include language consistent with the disclosure that the temperature setpoint value is determined by the detected temperature of the fluid flowing out of the oxidation reactor. 
At line 2, insert detected before “temperature” to provide proper antecedent basis. It is uncertain which temperature is being referenced.
At line 3, insert oxidation before “reactor” to provide proper antecedent basis. It is uncertain which reactor is being referenced.
Regarding claim 7: 
At line 2, the limitation “first” is indefinite in that it is uncertain whether applicant is referring to the “first chamber” recited in claim 1. To resolve this problem, it is suggested that applicant insert the before “first” to provide proper antecedent basis.
Regarding claim 8: 
The meaning of claim 8 is uncertain because the limitation “steam quantity” used in conjunction with “5% or 100% steam” can refer to steam by mass/weight, steam by volume, a steam mixture with other gases or liquids. To resolve this problem, it is suggested that applicant include language, consistent with applicant’s disclosure, defining the steam, for example, on the basis of volume, mass, or quantity in a mixture, etc. The claim language, as best understood, is that applicant intends the quantity of the steam fed to be 5% to 100% steam. As such, the claim language, as interpreted with this meaning is reasonable.
At line 2, the limitation “steam quantity” is recited making it uncertain whether applicant is referring to the same “steam quantity” recitation in claim 1 or introducing a new “steam quantity” limitation. To resolve this problem, it is suggested that applicant include the prior to “steam quantity” for proper antecedent basis - if applicant is referring to the “steam quantity” recited in claim 1. If this is a new “steam quantity” limitation, it is suggested that applicant include a term that distinguishes the different types.
Regarding claim 9: 
Claim 9 lacks clarity for its proper and intended interpretation. It is recommended that applicant redraft the claim, as it is challenging to determine what is exactly being claimed. The examiner has provided some guidance in the 112(b) rejections of claim 9, as its language is best understood. However, the suggestions may not be adequate for providing clarity to the claim as a whole.
At line 2, “the steam” is indefinite. It is uncertain if applicant is referring to steam, steam temperature, steam quantity, saturated steam, superheated steam. Applicant is requested to include the appropriate antecedent for the steam being claimed. 
At line 5, “the centre line being aligned” is indefinite. It is uncertain with what the centre axis is aligned. 
At line 6, “a number of the openings” lacks antecedent basis. Applicant has previously claimed “a number of groups of openings” - it is suggested the language be amended. Suggested language that applicant may adopt for clarification includes: at least one opening, one or more openings. The limitation is also indefinite as it is not clear in its meaning. It is also noted that “a number” is inclusive of zero.
At line 7, “the number of openings” lacks antecedent basis. Applicant has previously claimed “a number of groups of openings” and “a number of the openings” - it is suggested the language be amended. Suggested language that applicant may adopt for clarification includes: at least one opening, one or more openings.
At lines 6 and 7, “the groups” lacks antecedent basis. Where the terms “group” and “number” are retained in the limitations, it is suggested that applicant amend the language to “the number of groups” for clarity.
At line 8, “in each case” is indefinite. It is believed that applicant is referring to the groups of openings. It is suggested that applicant amended the language for clarity. Where the term “case” refers to groups of openings, it is suggested that applicant amend the language to “each said group of openings” or similar language that reflects clarity and is appropriate in terms of other amendments made to correct the claim language.
Regarding claim 10: 
At line 3, the antecedent of “they” is uncertain. Applicant should amend the claim to replace “they” with the entity to which it refers.

Claim Interpretation (Specification/Claims)
For informative purposes: Applicants should note that reference characters corresponding to elements recited in the detailed description and the drawings may be used in conjunction with the recitation of the same element or group of elements in the claims.  However, the use of reference characters is to be considered as having no effect on the scope of the claims. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Varadi  (US Patent Number: 5,354,482) in view of Cole (CA 2420630 C).
Claim 1: 
Regarding the limitation: A process for treating a sulfide-containing waste lye from a lye scrub in which the waste lye and oxygen or an oxygen-containing gas mixture is fed to an oxidation reactor (10), Varadi teaches an apparatus and method (process) for oxidizing spent caustic streams (see Abstract). Common caustics include sulfides  (sulfide-containing) (see column 1, lines 1-13). The processing tower comprises a lower, middle, and upper chamber. The lower chamber provides an oxidation zone. The spent caustic is contacted with an oxidizing gas – preferably air (oxygen-containing gas mixture). The lower chamber has a means for introducing spent caustic and air (fed to oxidation reactor) (see column 3, lines 26-35).
Regarding the limitation: the latter is subjected to a wet oxidation, steam being fed into the oxidation reactor (10), Varadi teaches that if the temperature of the spent caustic (the latter) entering the chamber 4 is not high enough, steam may be mixed with the caustic stream before the caustic enters the chamber 4 through line 36 (see column 8, lines 22-29).
Regarding the limitation: characterized in that an oxidation reactor (10) with a number of chambers (11-19), of which a first chamber (11) has a greater volume than a second chamber (12), is used, Varadi teaches the oxidation reactor has a number of chambers (see Figure 1). Varadi teaches the oxidizing zone is divided into multiple compartments in the lower chamber – each forming an oxidizing zone as the caustic and gas travel through each compartment 64 (see column 3, lines 29-35; column 4, lines 11-15). The number may vary depending on the desired oxidation efficiency (see column 8, lines 59-65).
Although Figure 4 of Varadi teaches that the first chamber has a greater volume than the second chamber 14, Varadi does not specifically recite that the first chamber (compartments 64 collectively) has a greater volume than the second chamber.
However, the collective volume of the separate compartments 64 forming the first chamber, as determined from the Figures of Varadi, would have suggested to a person having ordinary skill in the art, before the effective filing date of the invention, that the first chamber would necessarily have a greater volume than the second chamber because Varadi teaches that the inclusion of multiple compartments 64 increases the oxidation efficiency. Accordingly, the inclusion of multiple compartments 64 necessarily increases the volume of the first chamber.
Additionally, where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed lower chamber - and the claimed device would not perform differently than the prior art device, then the claimed device is not patentably distinct from the prior art device (see MPEP 2144.04 (IV)(A)).
Regarding the limitation: the waste lye and the oxygen or the oxygen-containing gas mixture being fed to the first chamber (11), Varadi teaches that the lower chamber provides an oxidation zone. The spent caustic is contacted with an oxidizing gas – preferably air (oxygen-containing gas mixture). The lower chamber has a means for introducing spent caustic and air (fed to oxidation reactor) (see column 3, lines 26-35).
Regarding the limitation: fluid flowing out of the first chamber (11) being transferred into the second chamber (12), Varadi teaches that the lower chamber 4 communicates with middle chamber 14 through chimney tray 12 by way of chimney 12a such that tray 12 defines a liquid collection zone 18 and a gas phase 20 above the liquid collection zone 18 in the middle chamber (fluid flowing out of first chamber being transferred into the second chamber) (see column 4, lines 59 – 67).
Regarding the limitation: the steam quantity and/or steam temperature of the steam fed into the oxidation reactor (10) being controlled by a control device (TIC), Varadi teaches a temperature controller 62 to maintain operating temperatures for the operation (see column 5, lines 60-67; column 8, lines 22-36). Varadi teaches that the steam is at about 353o F and 125 psig is mixed with the caustic feed stream (see column 9, line 59 to column 10, line 1). Varadi teaches steam is introduced by a temperature control system (control device) where the temperature of the spent caustic is too low when being fed to chamber 4 (see column 8, lines 22-36). As such, a quantity of steam at a specified temperature is fed to the oxidation chamber to increase the temperature of the caustic feed stream.
The claimed “means of the control device” is being examined under 35 USC § 112(f). Based upon review of the instant specification, the “means of the control device” is not defined by any specific means within the control device used to set the quantity of saturated or superheated steam. The Varadi reference provides a temperature controller which functions as claimed by applicant. Thus, the temperature controller 62 of Varadi is considered to meet the claim limitation. 
Regarding the limitation: and the steam fed into the oxidation reactor (10) being at least partially fed into the first chamber (11) and into the second chamber (12).  Varadi teaches feeding steam to the first reaction chamber and the first chamber divided into multiple compartments in the lower chamber – each forming an oxidizing zone as the caustic and gas travel through each compartment 64 (see column 3, lines 29-35; column 4, lines 11-15). The number of compartments may vary depending on the desired oxidation efficiency (see column 8, lines 59-65).
Varadi does not teach that steam is fed to both the first and second chambers.
However, Cole teaches a pressure oxidation process of sulfide materials using a steam supply system 42 (see Figure 2) that is connected with the pressure vessel 30 for introduction of steam into the multicomponent reactor at one or more locations 34 (see Figure 2; page 23, lines 22-30). Cole teaches that by splitting the feed streams and steam, the process reduces steam requirements and costs (see page 23, line 22 to page 24, line 19).
Varadi and Cole are considered analogous references as each is concerned with reactor oxidation of caustic materials.
Thus, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to have at least partially fed steam to the second chamber of Varadi or to multiple compartments of the first chamber because Cole teaches that feeding steam into the multicomponent reactor at one or more locations 34 reduces overall steam requirements and costs.
Claim 2: 
Regarding the limitation: The process according to Claim 1, in which steam is fed into the oxidation reactor (10) as saturated steam or steam superheated by at most 5 to 10°C, the steam temperature of the steam fed into the oxidation reactor (10) being set by mixing in water in superheated steam, Varadi teaches that the steam is at about 353o F and 125 psig (saturated).
Claim 3: 
Regarding the limitation: The process according to Claim 2, in which the quantity of the saturated steam and/or of the superheated steam and/or the water is set by means of the control device (TIC), Varadi teaches that steam is injected and mixed with the spent caustic feed stream prior to entering the lower chamber 4 on an as needed basis to raise the temperature of the caustic (a quantity of steam is injected on an as needed basis to raise the temperature of the caustic) (see column 9, line 64 to column 10, line 1). Varadi also teaches that a temperature control is used to monitor the temperature of the caustic feed stream and if the temperature is too low, the control system releases steam into the caustic. Accordingly, a quantity of steam is released by the temperature control based on the measured temperature of the caustic (set by way of the control device).
Claim 4: 
Regarding the limitation: The process according to Claim 1, in which the steam quantity and/or steam temperature of the steam fed into the oxidation reactor (10) is controlled on the basis of a temperature detected in the first chamber (11) and/or the second chamber (12) and on the basis of a detected temperature of a fluid flowing out of the reactor (10), Varadi teaches that if the temperature of the feed stream of caustic and recycle caustic from the second chamber (temperature of caustic from the second chamber) is too low, the control system releases steam into the caustic on an as needed basis to raise the temperature of the caustic (a quantity of steam is injected on an as needed basis to raise the temperature of the caustic) (see column 9, line 64 to column 10, line 1). Additionally, Varadi teaches that when the set capacity of the upper chamber 26 is reached, the control system 56 releases caustic from the upper recycle 49a to the lower recycle 49b (see column 6, lines 61-68). Varadi teaches that the lower chamber 4 has a spent caustic conduit 36 that introduces caustic into the chamber 4. A second caustic conduit 38 also communicates with the lower chamber 4 to introduce cooled caustic to chamber 4 in response to temperature controller 62 to maintain operating temperatures for the operation. Second conduit 38 has a temperature control valve 62 that operates valve 62a to adjust flow of cooled caustic into the lower chamber from recycle conduit 49b when caustic and gas in the lower chamber reach a specified temperature level. Accordingly, the temperature of the caustic entering the lower chamber through the recycle line 49b is based on the temperatures of the caustic in the spent caustic line 36, the upper chamber, and the middle chamber. As such, the steam quantity is mixed with the caustic stream based on the temperature of the caustic stream after the recycle caustic has been mixed (see column 8, lines 22-36).
Claim 5: 
Regarding the limitation: The process according to Claim 4, in which the control comprises stipulating a temperature setpoint value and a maximum temperature in the first chamber (11) and/or the second chamber (12), Varadi teaches the upper chamber has a temperature range of about 110o F to about 120o F (max temperature in upper chamber). Varadi teaches the middle chamber has a temperature range of about 180o F to about 225o F (max temperature in second chamber). Varadi teaches that the lower chamber 4 has a spent caustic conduit 36 that introduces caustic into chamber 4. A second caustic conduit 38 communicates with the lower chamber 4 to introduce cooled caustic to chamber 4 in response to temperature controller 62 to maintain operating temperatures selected for the operation (temperature setpoint). 
Claim 6: 
Regarding the limitation: The process according to Claim 5, in which the temperature setpoint value is stipulated on the basis of the temperature of the fluid flowing out of the reactor (10), Varadi teaches the temperature of the caustic entering the lower chamber through the recycle line 49b is based on the temperatures of the caustic in the spent caustic line 36, the upper chamber (temperature of the caustic fluid flowing out of the reactor), and the middle chamber (temperature of the caustic fluid flowing out of the reactor). As such, the steam quantity is mixed with the caustic stream based on the temperature of the caustic stream after the recycle caustic has been mixed-in so as to raise the temperature of the caustic (see column 8, lines 22-36).
Claim 7: 
Regarding the limitation: The process according to Claim 1, in which volume of first chamber (11) is greater than an average volume of all the chambers (11-19) of the oxidation reactor (10) and/or comprises at least one third and at most two thirds of an overall volume of all the chambers (11-19), Varadi does not recite that the volume of the first chamber (lower chamber) is greater than the average volume of all the chambers (11-19) of the oxidation reactor (10). However, Figures 1, 2, and 3 suggest that the volume of the first chamber (lower chamber) is at least one third of an overall volume of all the chambers. Additionally, Varadi teaches the oxidizing zone is divided into multiple compartments in the lower chamber – each forming an oxidizing zone as the caustic and gas travel through each compartment 64 (see column 3, lines 29-35; column 4, lines 11-15). The number of compartments may vary depending on the desired oxidation efficiency (see column 8, lines 59-65).
Although Figure 4 of Varadi teaches that the first chamber has a greater volume than the second chamber 14, Varadi does not specifically recite that the first chamber (compartments 64 collectively) has a greater volume than the second chamber.
However, the collective volume of the separate compartments 64 forming the first chamber would have suggested to a person having ordinary skill in the art, before the effective filing date of the invention, that the first chamber would necessarily have a volume of at least one third of an overall volume of the chambers because Varadi teaches that the inclusion of multiple compartments 64 increases the oxidation efficiency. Accordingly, inclusion of multiple compartments 64 increases the volume of the first chamber.
Additionally, where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed lower chamber and the claimed device would not perform differently than the prior art device, then the claimed device is not patentably distinct from the prior art device (see MPEP 2144.04 (IV)(A)).
Claim 8: 
Regarding the limitation:  The process according to Claim 1, in which steam quantity of the steam fed into the oxidation reactor (10) is controlled in a range of 5 to 100%, the quantity of the steam fed to the oxidation reactor is 100% steam. 
Claim 11: 
Regarding the limitation: The process according to Claim 1, in which the oxidation reactor (10) is operated at a pressure level of 20 to 50 bar and at a temperature level of 150 to 220°C, Varadi teaches the tower 2 may be operated under a wide range of conditions, including temperatures ranging from about 150o F (65o C) to about 400o F (204o C) (overlapping ranges) and at pressures ranging from about 30 psig to 500 psig (overlapping ranges (14.5 psi = 1 bar)).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Varadi  (US Patent Number: 5,354,482) in view of Cole (CA 2420630 C), as applied to claims 1-8 and 11 above, and further in view of Suchak (U.S. Publication Number: 2016/0002858 A1).

Claim 10: 
Regarding the limitation: The process according to Claim 1, in which the waste lye and the oxygen or the oxygen-containing gas mixture are premixed before they are fed to the oxidation reactor (10), and in which the waste lye and the oxygen or the oxygen-containing gas mixture are fed to the oxidation reactor (10) at ambient temperature, Varadi teaches a means for introducing spent caustic into the reactor and a means for introducing gas (oxygen containing gas mixture) into the chamber (see column 3, lines 29-37; column 4, lines 45-59).
Varadi does not state that the spent caustic and oxygen are mixed before being fed into the chamber. 
However, Suchak teaches a method for delignification of pulp. Specifically, Suchak teaches forming a mixture of pulp and caustic, adding oxygen, and feeding the oxygen containing mixture to a reactor (see paragraphs 7 and 41). Suchak also teaches that steam may be introduced upstream of the first reactor to raise the pulp and caustic mixture temperature (see paragraph 41). Suchak teaches the fast-reacting lignin is treated in the first step reactor and the slower reacting lignin is treated in the second reactor (see  Abstract; paragraphs 12, 29, and 30). Suchak notes that there is an improved reaction between the components of the fast reacting lignin and oxygen (see paragraph 42).
Varadi and Suchak are considered analogous references as both are drawn to oxidation of caustics using oxygen.
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to have mixed the oxygen and caustic materials in the process of Varadi before introduction to the reactor first compartment of the first chamber because Suchak teaches there is improved contact reacting materials and improved reaction by using a step-wise reaction process and Varadi desires to use a multicompartment / step-wise reaction process in the first chamber to improve the oxidation efficiency of the reaction.  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Varadi  (US Patent Number: 5,354,482) in view of Cole (CA 2420630 C), as applied to claims 1-8 and 11 above, and further in view of Rumen (U.S. Publication Number: 2004/0201142 A1).
Claim 9: 
Regarding the limitation: The process according to Claim 1, in which the steam is at least partially introduced into the oxidation reactor (10) by means of a steam feeding device (21, 22), Varadi teaches injecting steam. Varadi does not disclose the structure and type of device claimed for feeding the steam.
However, Rumen teaches an injection lance for injecting a mixture of ammonia and steam for uniform mixing and distribution. The lance (steam feeding device) includes an outer and inner tube (see Abstract; paragraphs 7 and 13).
Varadi and Rumen are considered analogous references as both are drawn to use of lance devices for injecting steam.
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to have included the steam injection lance taught by Rumen as the device used for injecting steam into the reactor of Varadi because Rumen teaches that the longitudinal axis of the lance device can be disposed within the intended chamber transversely with respect to the flow of other gases to ensure uniform mixing and distribution – where uniform mixing and distribution would benefit the method of Varadi because Varadi desires to improve the oxidation efficiency.
The claimed “means of a steam feeding device” is being examined under 35 USC § 112(f). Based upon review of the instant specification, the “means of the steam feeding device” is defined as a steam lance with a cylindrical section having rows of holes or openings (and under 35 USC 112(f) – equivalents thereof). The Rumen reference provides a steam-feeding lance - providing the claimed structure that functions as claimed by applicant. Thus, the steam feeding device of Rumen is considered to meet the claim limitation. 
Regarding the limitation: which has a cylindrical section (211) with a centre axis (212) and a wall (213), Rumen further teaches the device comprises an elongated outer tube and an inner tube. The outer tube 18 (cylindrical having walls) having interior surface 24 and exterior surface 26 (walls) in communication with a source of feed mixture – such as steam. The elongated inner tube 28 (cylindrical having walls) having an interior surface 34 and an exterior surface 36 (walls) is positioned coaxially (center axis) in the outer tube. The inner tube is in communication with the feed mixture (see paragraphs 14 and 38; Figure 3). 
Regarding the limitation: the centre axis (212) being aligned perpendicularly, Rumen teaches a plurality of spaced apart discharge ports 54 or nozzles extend from the interior of the outer tube 18 so that the feed mixture (steam) present in the inner tube 28 will be discharged into the flue gas stream substantially transversely with respect to the flow of flue gas - center axis is aligned transversely (perpendicularly). This is to ensure that the feed mixture is injected into the flue gas at optimum angle (see paragraph 49).
Regarding the limitation: a number of groups of openings (214) being formed in the wall, Rumen teaches a plurality of spaced apart discharge ports 54 or nozzles (a number of groups of openings) extend from the interior of the outer tube 18 (see paragraph 49; Figures 1, 2, and 3). Rumen discloses feed tube 38 provided with a plurality of openings 39 (a number of groups of openings).
Regarding the limitation: each of the groups comprising a number of the openings (214), Rumen discloses that the groups comprise a plurality of openings (a number of openings) (see paragraphs 39 and 40).
Regarding the limitation: and the number of openings (214) of each of the groups being arranged in one or more planes (215) that is or are in each case aligned perpendicularly to the centre axis (212), The groups of openings 54 and 39 are arranged in one or more planes and are aligned perpendicular to the center axis of the coaxial tubes 18 and 28 (see Figures 1-6).
Varadi and Rumen are considered analogous references as both are drawn to use of lance devices for injecting steam.
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to have included the steam injection lance and its structure – the structure of Rumen as discussed above - as taught by Rumen as the device used for injecting steam into the reactor of Varadi because Rumen teaches that the longitudinal axis of the lance device can be disposed within the intended chamber transversely with respect to the flow of other gases to ensure uniform mixing and distribution – where uniform mixing and distribution would benefit the method of Varadi because Varadi desires to improve the oxidation efficiency.

Prior Art of Record
The prior art of record and not relied upon is considered pertinent to applicants’ disclosure: Sardelli (WO 2018/015859  A1) teaches wet oxidation of wastes; Swoboda (US Patent Number: 5,681,536) teaches lance injection device; and Grimard (WO 91/00134) teaches lance injection device. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBIN S. GRAY whose telephone number is (571) 272-5106 (ET). The examiner can normally be reached Monday - Friday 8:00 am - 4:00 pm (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on (571) 270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBIN S GRAY/Examiner, Art Unit 1773   


/Magali P Slawski/Supervisory Patent Examiner, Art Unit 1773